Exhibit 10.3

 

UNIONBANCAL CORPORATION

BRIDGE AWARD AGREEMENT

 

This Agreement is made as of             , 2008 (the “Award Date”), between
UNIONBANCAL CORPORATION (the “Company” or “UNBC”) and David I. Matson
(“Participant”).

 

WITNESSETH:

 

WHEREAS, the Company has adopted the UnionBanCal Corporation Bridge Plan (the
“Plan”) authorizing the grant of awards to eligible individuals in connection
with the performance of services for the Company and its Subsidiaries (as
defined in the Plan), subject to the closing of the merger of the Company with a
subsidiary of The Bank of Tokyo-Mitsubishi UFJ, Ltd. (“BTMU”) pursuant to an
Agreement and Plan of Merger between the Company and BTMU dated August 18, 2008
(the “Transaction”).  The Plan, including the definition of terms, is
incorporated in this Agreement by reference and made a part of it.  In the event
of any conflict among the provisions of the Plan document and this Agreement,
the Plan document shall prevail; and

 

WHEREAS, the Company regards Participant as a valuable contributor to the
Company, and has determined that it would be to the advantage and interest of
the Company and its shareholders to grant to Participant the award provided for
in this Agreement;

 

WHEREAS, the Company and Participant have agreed that in consideration for
entering in this Agreement, Participant will waive entitlement to any benefits
under the Executive Agreement between Union Bank of California, N.A. and
Participant, originally effective January 1, 1998 and subsequently amended (the
“Executive Agreement”);

 

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants herein contained, the parties to this Agreement hereby agree as
follows:

 

1.                           Bridge Award.  Participant shall be eligible for
payment of a Bridge Award equal to $                subject to continued
employment during the Incentive Period beginning on the Award Date and ending on
              , and an award equal to $         subject to continued employment
during the Incentive Period beginning on                and ending on
              .

 

2.                           Payment of Bridge Awards.  If earned, the Bridge
Award shall be paid to Participant within 2-1/2 months following the end of the
applicable Incentive Period.  The Company shall, to the extent required by law,
have the right to deduct from any payments hereunder the amount of any federal,
state or local taxes required by law to be withheld.

 

3.                           Designation of Beneficiaries.  On a form provided
to the Company, Participant may designate a beneficiary or beneficiaries to
receive, in the event of Participant’s death, all or part of any amounts to be
distributed to Participant under the Plan.

 

4.                           Employee Rights.  Participant may not assign or
transfer his or her rights under the Plan except as expressly provided under the
Plan.  Participation in the Plan does not create a

 

1

--------------------------------------------------------------------------------


 

contract of employment, imply or confer any other employment rights, or confer
any ownership, security or other rights to Company assets.  The Bridge Award is
a one-time, special award which is not part of basic compensation or earnings
for any purpose, including without limitation the calculation of pension,
401(k) or other retirement benefits.

 

5.                           Termination of Employment or Leave of Absence. 
Termination of employment prior to the end of an Incentive Period (or before the
commencement of an Incentive Period) shall result in forfeiture of all
opportunity to receive a Bridge Award for that Incentive Period, except as
provided below:

 

(a)                                  If Participant’s employment is terminated
at any time during an Incentive Period under circumstances which render
Participant eligible for severance benefits from the Company (and provided
Participant has executed a release agreement), Participant shall be eligible to
receive payment of the Bridge Award for that Incentive Period and for the
subsequent Incentive Period, if applicable.

 

(b)                                 If Participant’s employment is terminated at
any time during an Incentive Period by reason of death, Participant (or
Participant’s beneficiary or estate in the event of death) will be eligible to
receive a pro rata Bridge Award for that Incentive Period based on the time
employed during that Incentive Period, rounded to the nearest complete month,
but will not be eligible to receive a Bridge Award for the subsequent Incentive
Period, if applicable.

 

(c)                                  Payment of a Bridge Award under this
Section 5(a) shall be made within 2-1/2 months following the employment
termination date.

 

The Company shall also have discretion to reduce the amount of a Bridge Award on
a pro rata basis to reflect periods of time during an Incentive Period when
Participant is on a leave of absence of more than sixty (60) days.

 

6.                           Mandatory Arbitration.  Any dispute arising out of
or relating to this Agreement, including its meaning or interpretation, shall be
resolved solely by arbitration before an arbitrator selected in accordance with
the rules of the American Arbitration Association.  The location for the
arbitration shall be in San Francisco, Los Angeles or San Diego as selected by
the Company in good faith. Judgment on the award rendered may be entered in any
court having jurisdiction.  The party the arbitrator determines is the
prevailing party shall be entitled to have the other party pay the expenses of
the prevailing party, and in this regard the arbitrator shall have the power to
award recovery to such prevailing party of all costs and fees (including
attorney fees and a reasonable allocation for the costs of the Company’s
in-house counsel), administrative fees, arbitrator’s fees and court costs, all
as determined by the arbitrator.  Absent such award of the arbitrator, each
party shall pay an equal share of the arbitrator’s fees.  All statutes of
limitation which would otherwise be applicable shall apply to any arbitration
proceeding under this paragraph.  The provisions of this paragraph are intended
by Participant and the Company to be exclusive for all purposes and applicable
to any and all disputes arising out of or relating to this Agreement.  The
arbitrator who hears and decides any dispute shall have jurisdiction and
authority only to award compensatory damages to make whole a person or entity
sustaining foreseeable

 

2

--------------------------------------------------------------------------------


 

economic damages, and, shall not have jurisdiction and authority to make any
other award of any type, including without limitation, punitive damages,
unforeseeable economic damages, damages for pain, suffering or emotional
distress, or any other kind or form of damages.  The remedy, if any, awarded by
the arbitrator shall be the sole and exclusive remedy for any dispute which is
subject to arbitration under this paragraph.

 

7.                           California Law.  The Plan and this Agreement shall
be construed and enforced according to the laws of the State of California to
the extent not preempted by the federal laws of the United States of America.

 

8.                           Section 409A.  If payment of a Bridge Award is due
upon a termination of employment, and the Company determines that the award is
nonqualified deferred compensation subject to Section 409A of the Internal
Revenue Code, then for purposes of determining the timing of the payment,
“termination of employment” shall mean a “separation from service” as defined
under Section 409A.  In addition, if Participant is a “specified employee” (as
defined under Section 409A) at the of such separation from service, payment
shall be delayed until six months and one day following such separation from
service (or, if earlier, Participant’s death) if the Company determines that
such delayed payment is required in order to avoid a prohibited distribution
under Section 409A(a)(2) of the Internal Revenue Code.

 

9.                           Entire Agreement.  The Plan and this Agreement
constitute the entire agreement between the Company and Participant pertaining
to the subject matter hereof, and supersedes all prior or contemporaneous
written or verbal agreements and understandings between the parties in
connection therewith.  Participant acknowledges that this Agreement is subject
to the closing of the Transaction.  If the Transaction is not consummated, this
Agreement shall be null and void and no amounts shall be payable to Participant
hereunder.

 

10.                     Executive Agreement.  Participant hereby waives
entitlement to any benefits under the Executive Agreement, subject to the
closing of the Transaction.  If the Transaction is not consummated, the
foregoing waiver shall be null and void.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.  Participant also hereby acknowledges receipt of a
copy of the UnionBanCal Corporation Bridge Plan.

 

UnionBanCal Corporation

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Participant Signature

 

 

 

 

 

 

«Agreement_Name»

«EmpNo»

 

 

 

 

 

Participant Printed Name

Employee #

 

3

--------------------------------------------------------------------------------